


110 HR 5765 IH: Medicare Remote Monitoring Access Act

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		
		110th CONGRESS
		2d Session
		H. R. 5765
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Ms. Eshoo (for
			 herself, Mr. Pickering,
			 Mr. Tanner,
			 Mr. Hulshof,
			 Mr. Stupak,
			 Mr. Ramstad,
			 Mr. Camp of Michigan, and
			 Mr. Linder) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to cover
		  remote patient management services for certain chronic health conditions under
		  the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Remote Monitoring Access Act
			 of 2008.
		2.Remote patient
			 management services for chronic health conditions under the Medicare
			 program
			(a)Coverage of
			 remote patient management services for certain chronic health
			 conditions
				(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
					(A)in subparagraph
			 (Z), by striking and at the end;
					(B)in subparagraph
			 (AA), by inserting and at the end; and
					(C)by inserting after
			 subparagraph (AA) the following new subparagraph:
						
							(BB)remote patient
				management services (as defined in subsection
				(ccc));
							.
					(2)Services
			 describedSection 1861 of the Social Security Act (42 U.S.C.
			 1395x) is amended by adding at the end the following new subsection:
					
						(ccc)Remote patient
				management services for chronic health conditions(1)The term remote
				patient management services means the remote monitoring, evaluation, and
				management of an individual with a covered chronic health condition (as defined
				in paragraph (2)), insofar as such monitoring, evaluation, and management is
				with respect to such condition, through the utilization of a system of
				technology that allows a remote interface to collect and transmit clinical data
				between the individual and the responsible physician (as defined in subsection
				(r)) or supplier (as defined in subsection (d)) for the purposes of clinical
				review or response by the physician or supplier.
							(2)For purposes of paragraph (1), the
				term covered chronic health condition means—
								(A)heart failure; and
								(B)cardiac arrhythmia.
								(3)(A)Not later than January
				1, 2010, the Secretary, in consultation with appropriate physician and supplier
				groups, shall develop guidelines on the frequency of billing for remote patient
				management services. Such guidelines shall be determined based on medical
				necessity and shall be sufficient to ensure appropriate and timely monitoring
				of individuals being furnished such services.
								(B)The Secretary shall do the
				following:
									(i)Not later than 2 years after the date
				of the enactment of this subsection, develop, in consultation with appropriate
				physician and supplier groups, standards (governing such matters as
				qualifications of personnel and the maintenance of equipment) for remote
				patient management services for the covered chronic health conditions specified
				in subparagraphs (A) and (B) of paragraph (2).
									(ii)Periodically review and update such
				standards under this subparagraph as
				necessary.
									.
				(3)Payment under
			 the physician fee scheduleSection 1848 of the Social Security
			 Act (42 U.S.C. 1395w–4) is amended—
					(A)in subsection
			 (c)—
						(i)in
			 paragraph (2)((B)—
							(I)in clause
			 (ii)(II), by striking and (v) and inserting (v), (and
			 (vi); and
							(II)by adding at the
			 end the following new clause:
								
									(vi)Budgetary
				treatment of certain servicesThe additional expenditures
				attributable to services described in section 1861(s)(2)(BB) shall not be taken
				into account in applying clause (ii)(II) for
				2010.
									;
				and
							(ii)by
			 adding at the end the following new paragraph:
							
								(7)Treatment of
				remote patient management services
									(A)In determining
				relative value units for remote patient management services (as defined in
				section 1861(ccc)), the Secretary, in consultation with appropriate physician
				groups, shall take into consideration—
										(i)physician
				resources, including physician time and the level of intensity of services
				provided, based on—
											(I)the frequency of
				evaluation necessary to manage the individual being furnished the
				services;
											(II)the complexity of
				the evaluation, including the information that must be obtained, reviewed, and
				analyzed; and
											(III)the number of
				possible diagnoses and the number of management options that must be
				considered; and
											(ii)practice expense
				costs associated with such services, including installation and information
				transmittal costs, costs of remote patient management technology (including
				equipment and software), and resource costs necessary for patient monitoring
				and follow-up (but not including costs of any related item or non-physician
				service otherwise reimbursed under this title).
										(iii)malpractice
				expense resources.
										(B)Using the relative
				value units determined in subparagraph (A), the Secretary shall provide for
				separate payment for such services and shall not adjust the relative value
				units assigned to other services that might otherwise have been determined to
				include such separately paid remote patient management
				services.
									;
				and
						(B)in subsection
			 (j)(3), by inserting (2)(BB) after
			 (2)(AA),.
					(4)Effective
			 date
					(A)In
			 generalThe amendments made by this section shall apply to
			 services furnished on or after January 1, 2010 without regard to whether the
			 guidelines under paragraph (3)(A) or the standards under paragraph (3)(B) of
			 section 1861(ccc) of the Social Security Act (as added by paragraph (2)) have
			 been developed.
					(B)Availability of
			 codes as of January 1, 2010The Secretary of Health and Human
			 Services shall—
						(i)promptly evaluate
			 existing codes that would be used to bill for remote patient management
			 services (as defined in paragraph (1) of such section 1861(ccc), as so added)
			 under title XVIII of the Social Security Act; and
						(ii)if
			 the Secretary determines that new codes are necessary to ensure accurate
			 reporting and billing of such services under such title, issue such codes so
			 that they are available for use as of January 1, 2010.
						(b)Demonstration
			 project for the coverage of remote patient management services for additional
			 chronic health conditions under the medicare program
				(1)Establishment
					(A)In
			 generalThe Secretary shall establish a demonstration project for
			 the purpose of evaluating the impact and benefits of covering under the
			 Medicare program remote patient management services for certain chronic health
			 conditions.
					(B)ConsultationIn
			 establishing the demonstration project, the Secretary shall consult with
			 appropriate physician and supplier groups, eligible beneficiaries, and
			 organizations representing eligible beneficiaries.
					(C)ParticipationAny
			 eligible beneficiary may participate in the demonstration project on a
			 voluntary basis.
					(2)Conduct of the
			 demonstration project
					(A)Sites
						(i)Selection of
			 demonstration sitesThe Secretary shall conduct the demonstration
			 project at 3 sites.
						(ii)Geographic
			 diversityIn selecting the sites under clause (i), the Secretary
			 shall ensure that at least 1 of the sites is in a rural area.
						(B)Implementation;
			 duration
						(i)ImplementationThe
			 Secretary shall implement the demonstration project not later than January 1,
			 2010.
						(ii)DurationThe
			 Secretary shall complete the demonstration project by the date that is 2 years
			 after the date on which the demonstration project is implemented.
						(3)Evaluation and
			 report
					(A)EvaluationThe
			 Secretary shall conduct an evaluation of the demonstration project—
						(i)to
			 determine improvements in the quality of care and utilization of services
			 received by eligible beneficiaries participating in the demonstration
			 project;
						(ii)to
			 determine the cost of providing payment for remote monitoring services under
			 the Medicare program;
						(iii)to
			 determine the satisfaction of eligible beneficiaries participating in the
			 demonstration projects; and
						(iv)to
			 evaluate such other matters as the Secretary determines is appropriate.
						(4)Waiver
			 authorityThe Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the demonstration project.
				(5)Funding
					(A)Demonstration
						(i)In
			 generalSubject to clause (ii), the Secretary shall provide for
			 the transfer from the Federal Supplementary Medical Trust Fund under section
			 1841 of the Social Security Act (42 U.S.C. 1395t) of such funds as are
			 necessary for the costs of carrying out the demonstration project.
						(ii)Cap on
			 expendituresThe amount transferred under clause (i) for the
			 period during which the demonstration project is conducted may not exceed an
			 amount equal to the lesser of—
							(I)$9,000,000;
			 or
							(II)an amount equal
			 to the costs of providing remote monitoring services to 7,500 individuals
			 during such period.
							(B)Evaluation and
			 reportThere are authorized to be appropriated such sums as are
			 necessary for the purpose of conducting the evaluation and developing and
			 submitting the report to Congress under paragraph (3).
					(6)DefinitionsIn
			 this section:
					(A)Remote patient
			 management servicesThe term remote patient management
			 services means the remote monitoring, evaluation, and management of an
			 individual with a covered chronic health condition (as defined in paragraph
			 (B)), insofar as such monitoring, evaluation, and management is with respect to
			 such condition, through the utilization of a system of technology that allows a
			 remote interface to collect and transmit clinical data between the individual
			 and the responsible physician (as defined in subsection (r) of section 1861 of
			 the Social Security Act (42 U.S.C. 1395X))) or supplier (as defined in
			 subsection (d) of such section) for the purposes of clinical review or response
			 by the physician or supplier.
					(B)Covered chronic
			 health conditionThe term covered chronic health
			 condition means diabetes, sleep apnea, or epilepsy.
					(C)Demonstration
			 projectThe term demonstration project means a
			 demonstration project conducted under this subsection.
					(D)Eligible
			 beneficiaryThe term eligible beneficiary means an
			 individual who is enrolled under part B of the Medicare program and has a
			 covered chronic health condition.
					(E)Medicare
			 programThe term Medicare program means the health
			 benefits program under title XVIII of the Social Security Act (42 U.S.C. 1395
			 et seq.).
					(F)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					
